Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This non-final office action is in response to the RCE communication filed on 5/18/2022. Claims 1, 22-25, 27, and 29-36 have been amended. Claims 26, 28, and 37-40 have been cancelled. Claims 41-46 have been added. Claims 1, 22-25, 27, 29-36 and 41-46 are currently pending and have been examined below. 

Claim Rejections – 35 U.S.C. 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 22-25, 27, 41, and 42
Claims 1 and 22-25, 27, 41, and 42 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Per step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed towards a process, machine, or manufacture.
Per step 2A Prong One, Claim 1 recites specific limitations which fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG, as follows: 
accessing a model associating user interactions with the first advertisement, in the first advertising campaign, and user interactions with a set of advertisements in the first advertising campaign;
at a second time during the first time period, based on the first event and the model, predicting a second event that locates a second advertisement slot; 
based on the second event, predicting a viewability score for the first user interacting with a second advertisement, in the set of advertisements in the first advertising campaign based on the first set of engagement data and the model, the first viewability score representing a probability of the first user interacting with the second advertisement according to a target viewability defined by the first advertising campaign; and 
in response to the first viewability score exceeding a threshold viewability score, selecting the second advertisement in the first advertising campaign for presentation to the first user within the second advertisement slot prior to the second event. 
These steps describe the abstract idea of tailoring advertising content based on collected and analyzed content performance data, which is a method of organizing human activities. The abstract idea describes a concept relating to commercial interactions, such as advertising, marketing or sales activities or behaviors. Specifically, providing advertising content, accessing engagement data indicating interaction with advertising content, predicting a viewability score based on the interaction data and a model, and selecting advertising content based on a threshold score requirement from the analyzed engagement data are all elements for performing the abstract idea without adding anything significantly more than the abstract idea of tailoring content based on accessed content performance data. Narrowing the engagement data collected to user interaction data with an advertisement does not render the concept less abstract. The claim limitations are still either describing displaying advertising, collecting advertising engagement data, analyzing advertisement data, or tailoring the advertisement content based on the collected engagement data. Thus, the claim recites an abstract idea.
Per step 2A Prong 2, the Examiner finds that the judicial exception is not integrated into a practical application. Claim 1 recites the additional limitations of:
at a first time during a first time period, accessing a first set of engagement data representing a first set of interactions between a first user and a first digital advertisement, in a first advertising campaign, presented within a first advertisement slot, the first set of interactions comprising a first scroll event and that the event is a scroll event;  
a digital advertisement loaded within a webpage rendered within a viewing window rendered on of a display of a first computing device of the first user;
a second advertisement slot loaded within the webpage, within the viewing window during a second time period succeeding the first time period, the second advertisement slot outside the viewing window during the first time period; and
	the second digital advertisement presented within the second advertisement slot, during the second time period. 
The additional limitations when viewed individually and when viewed as an ordered combination, and pursuant to the broadest reasonable interpretation, do not integrate the abstract idea into a practical application because each of the additional elements are recited at high level of generality implementing the abstract idea on a computer (i.e. apply it), generally linking the use of the judicial exception to a particular technological environment, or insignificant extra-solution activity.
Specifically, the limitation “at a first time during a first time period, accessing a first set of engagement data representing a first set of interactions between a first user and a first digital advertisement, in a first advertising campaign, presented within a first advertisement slot, the first set of interactions comprising a first scroll event” is recited at a high level of generality and only adds insignificant extra-solution activity (i.e., pre-solution data gathering of engagement data) to the judicial exception. Narrowing the type of interaction data to a “scroll event” still only generally links the use of the judicial exception to a particular technological environment or field of use (i.e. a generic scrollable web page). Additionally, the remaining additional limitations considered individually and in combination describe loading digital advertisements on a generic webpage of a generic display device during time periods and serve merely to generally link the use of the judicial exception to a particular technological environment or field of use. Limiting the application of the tailoring content based on collected and analyzed content performance data idea to generic computing devices with generic computing device data collection are field of use limitations that do not impose meaningful limits on the implementation of the abstract idea identified above or integrate the abstract idea into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, each of the additional elements are recited at high level of generality implementing the abstract idea on a computer (i.e. apply it), generally linking the use of the judicial exception to a particular technological environment, or insignificant extra-solution activity. The same analysis applies here in 2B, i.e., mere instructions to apply an exception is a particular technological environment cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Additionally, under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. Here, the limitation “at a first time during a first time period, accessing a first set of engagement data representing a first set of interactions between a first user and a first digital advertisement, in a first advertising campaign, presented within a first advertisement slot, the first set of interactions comprising a first scroll event” does not amount to significantly more because accessing data is a well-understood, routine and conventional activity in the field as evidenced by the following court rulings: Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).  These additional elements, or combination of claims elements, therefore do not ensure the claim amounts to significantly more than the abstract idea.
Dependent claims 22-25, 27, 41, and 42 are rejected on a similar rational to the claims upon which they depend. Specifically, the additional limitations in dependent claims 22-25, 27, 41, and 42 fail to integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. Each of the limitations/elements recited in respective dependent claims 22-25, 27, 41, and 42 are further part of the abstract idea as identified by the Examiner for each respective dependent claim or narrow the additional element of accessing data. Narrowing the engagement/interaction data collected (generic computer interaction data such as scroll data), narrowing the advertising targeting outcome data received, narrowing the modeled data indicated from the engagement data, narrowing the predicted user actions based on the model, narrowing the presentation of the advertisement, and narrowing the actions performed to improve the advertisement performance describe the abstract idea of tailoring content based on collected and analyzed content performance data but do not render the concept less abstract.
The Examiner has therefore determined that no claim element, additional element, or combination of claims elements is/are sufficient to ensure integrate the abstract idea into a practical application or amount to significantly more than the abstract idea identified above. Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claims 29-36
Claims 29-36 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Per step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed towards a process, machine, or manufacture.
Per step 2A Prong One, Claim 29 recites specific limitations which fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG, as follows: 
	the first advertisement slot loaded with the first advertisement;
	a second advertisement slot preloaded with a default advertisement;
	at a second time during the first time period: accessing a viewability model associating engagement data for users interacting with the first advertisement and viewability scores of users interacting with a set of advertisements presented within advertisement slots;
	based on the first set of engagement data and the viewability model, predicting a first viewability score for the user interacting with a second digtal advertisement, in the set of advertisements, presented in the second advertisement slot, during a second time period succeeding the first time period, the viewability score representing a probability of the user interacting with the second advertisement, within the second advertisement slot, during the second time period according to a target outcome;
	in response to the first viewability score exceeding a threshold viewability score, selecting the second advertisement for presentation to the user, within the second advertisement slot, in replacement of the default advertisement; and
in response to the first viewability score falling below the threshold viewability score, rejecting the second advertisement for presentation to the first user within the second advertisement slot.
These steps describe/set-forth the abstract idea of tailoring/replacing content based on collected and analyzed content performance data, which is a method of organizing human activities. The abstract idea describes a concept relating to commercial interactions, such as advertising, marketing or sales activities or behaviors. Specifically, providing advertising content, accessing engagement data indicating interaction with advertising content, predicting a viewability score based on the interaction data and a model, and selecting/replacing advertising content based on a threshold score requirement from the analyzed engagement data are all elements for performing the abstract idea without adding anything significantly more than the abstract idea of tailoring content based on accessed content performance data. Narrowing the engagement data collected to interactions not render the concept less abstract. The claim limitations are still either describing displaying advertising, collecting advertising engagement data, analyzing advertisement data, or tailoring the advertisement content based on the collected engagement data. Thus, the claim recites an abstract idea.
Per step 2A Prong 2, the Examiner finds that the judicial exception is not integrated into a practical application. Claim 29 recites the additional limitations of:
at a first time during a first time period, accessing a first set of engagement data representing a first set of interactions between a first user and a first digital advertisement presented within a first advertisement slot;
the first advertisement slot loaded within a first webpage rendered within a viewing window of a display of a computing device accessed by the user, the first webpage containing a set of advertisement slots;
the second advertisement slot remaining outside the viewing window during the first time period; and
selecting the second digital advertisement prior to a scroll event that locates the second advertisement slot within the viewing window
The additional limitations when viewed individually and when viewed as an ordered combination, and pursuant to the broadest reasonable interpretation, do not integrate the abstract idea into a practical application because each of the additional elements are recited at high level of generality implementing the abstract idea on a computer (i.e. apply it), generally linking the use of the judicial exception to a particular technological environment, or insignificant extra-solution activity.
Specifically, the limitation “at a first time during a first time period, accessing a first set of engagement data representing a first set of interactions between a first user and a first digital advertisement presented within a first advertisement slot” is recited at a high level of generality and only adds insignificant extra-solution activity (i.e., pre-solution data gathering of engagement data) to the judicial exception. Additionally, the remaining additional limitations considered individually and in combination describe loading digital advertisements on a generic webpage of a generic display device during time periods and serve merely to generally link the use of the judicial exception to a particular technological environment or field of use. Limiting the application of the tailoring content based on collected and analyzed content performance data idea to generic computing devices with generic computing device data collection are field of use limitations that do not impose meaningful limits on the implementation of the abstract idea identified above or integrate the abstract idea into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, each of the additional elements are recited at high level of generality implementing the abstract idea on a computer (i.e. apply it), generally linking the use of the judicial exception to a particular technological environment, or insignificant extra-solution activity. The same analysis applies here in 2B, i.e., mere instructions to apply an exception is a particular technological environment cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Additionally, under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. Here, the limitation “at a first time during a first time period, accessing a first set of engagement data representing a first set of interactions between a first user and a first digital advertisement presented within a first advertisement slot” does not amount to significantly more because accessing data is a well-understood, routine and conventional activity in the field as evidenced by the following court rulings: Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).  These additional elements, or combination of claims elements, therefore do not ensure the claim amounts to significantly more than the abstract idea.
Dependent claims 30-36 are rejected on a similar rational to the claims upon which they depend. Specifically, the additional limitations in dependent claims 30-36 fail to integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. Each of the limitations/elements recited in respective dependent claims 30-36 are further part of the abstract idea as identified by the Examiner for each respective dependent claim or narrow the additional element of accessing data. Narrowing the engagement/interaction data collected (generic computer interaction data such as scroll data), narrowing the advertising targeting outcome data received, narrowing the modeled data indicated from the engagement data, narrowing the predicted user actions based on the model, narrowing the presentation of the advertisement, and narrowing the actions performed to improve the advertisement performance describe the abstract idea of tailoring content based on collected and analyzed content performance data but do not render the concept less abstract.
The Examiner has therefore determined that no claim element, additional element, or combination of claims elements is/are sufficient to ensure integrate the abstract idea into a practical application or amount to significantly more than the abstract idea identified above. Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claims 43-46
Claims 43-46 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Per step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed towards a process, machine, or manufacture.
Per step 2A Prong One, Claim 43 recites specific limitations which fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG, as follows: 
	the first advertisement slot loaded with the first advertisement
	a second advertisement slot
accessing an outcome model associating engagement data for users interacting with the first advertisement and outcome scores of users interacting with a set of advertisements presented within advertisement slots;
predicting an event that locates that the second advertisement slot within the viewing window during a second time period succeeding the first time period, based on the outcome model and the first set of engagement data;
based on the event predicting a first outcome score for the user interacting with a second advertisement, in the set of advertisements, during the second time period, based on the first set of engagement data and the outcome model, the first outcome score representing a probability of the user interacting with the second advertisement, presented in the second advertisement slot, according to a target outcome;
in response to the first outcome score exceeding a threshold outcome score, selecting the second advertisement for presentation within the second advertisement slot; and 
in response to the first outcome score falling below the threshold outcome score, rejecting the second advertisement for presentation within the second advertisement slot.
These steps describe/set-forth describe the abstract idea of tailoring advertising content based on collected and analyzed content performance data, which is a method of organizing human activities. The abstract idea describes a concept relating to commercial interactions, such as advertising, marketing or sales activities or behaviors. Specifically, providing advertising content, accessing engagement data indicating interaction with advertising content, predicting a viewability score based on the interaction data and a model, and selecting advertising content based on a threshold score requirement from the analyzed engagement data are all elements for performing the abstract idea without adding anything significantly more than the abstract idea of tailoring content based on accessed content performance data. Narrowing the engagement data collected to user interaction data with an advertisement does not render the concept less abstract. The claim limitations are still either describing displaying advertising, collecting advertising engagement data, analyzing advertisement data, or tailoring the advertisement content based on the collected engagement data. Thus, the claim recites an abstract idea.
Per step 2A Prong 2, the Examiner finds that the judicial exception is not integrated into a practical application. Claim 43 recites the additional limitations of:
at a first time, accessing a first set of engagement data representing a first set of interactions between a user and a first digital advertisement presented within a first advertisement slot loaded within a first webpage and rendered within a viewing window of a display of a computing device accessed by the user, the first webpage containing a set of advertisement slots;
a second advertisement slot outside the viewing window during the first time period; and
the event is a scroll event and the advertisement is selected prior to the scroll event that locates the second advertisement slot within the viewing window.
The additional limitations when viewed individually and when viewed as an ordered combination, and pursuant to the broadest reasonable interpretation, do not integrate the abstract idea into a practical application because each of the additional elements are recited at high level of generality implementing the abstract idea on a computer (i.e. apply it), generally linking the use of the judicial exception to a particular technological environment, or insignificant extra-solution activity.
Specifically, the limitation “at a first time, accessing a first set of engagement data representing a first set of interactions between a user and a first digital advertisement presented within a first advertisement slot loaded within a first webpage and rendered within a viewing window of a display of a computing device accessed by the user, the first webpage containing a set of advertisement slots” is recited at a high level of generality and only adds insignificant extra-solution activity (i.e., pre-solution data gathering of engagement data) to the judicial exception. Narrowing the type of interaction data to a “scroll event” still only generally links the use of the judicial exception to a particular technological environment or field of use (i.e. a generic scrollable web page). Additionally, the remaining additional limitations considered individually and in combination describe loading digital advertisements on a generic webpage of a generic display device during time periods and serve merely to generally link the use of the judicial exception to a particular technological environment or field of use. Limiting the application of the tailoring content based on collected and analyzed content performance data idea to generic computing devices with generic computing device data collection are field of use limitations that do not impose meaningful limits on the implementation of the abstract idea identified above or integrate the abstract idea into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, each of the additional elements are recited at high level of generality implementing the abstract idea on a computer (i.e. apply it), generally linking the use of the judicial exception to a particular technological environment, or insignificant extra-solution activity. The same analysis applies here in 2B, i.e., mere instructions to apply an exception is a particular technological environment cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
 Additionally, under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. Here, the limitation “at a first time, accessing a first set of engagement data representing a first set of interactions between a user and a first digital advertisement presented within a first advertisement slot loaded within a first webpage and rendered within a viewing window of a display of a computing device accessed by the user, the first webpage containing a set of advertisement slots” does not amount to significantly more because accessing data is a well-understood, routine and conventional activity in the field as evidenced by the following court rulings: Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).  These additional elements, or combination of claims elements, therefore do not ensure the claim amounts to significantly more than the abstract idea.
Dependent claims 44-46 are rejected on a similar rational to the claims upon which they depend. Specifically, the additional limitations in dependent claims 44-46 fail to integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. Each of the limitations/elements recited in respective dependent claims 44-46 are further part of the abstract idea as identified by the Examiner for each respective dependent claim or narrow the additional element of accessing data. Narrowing the engagement/interaction data collected (generic computer interaction data such as scroll data), narrowing the advertising targeting outcome data received, narrowing the modeled data indicated from the engagement data, narrowing the predicted user actions based on the model, narrowing the presentation of the advertisement, and narrowing the actions performed to improve the advertisement performance describe the abstract idea of tailoring content based on collected and analyzed content performance data but do not render the concept less abstract.
The Examiner has therefore determined that no claim element, additional element, or combination of claims elements is/are sufficient to ensure integrate the abstract idea into a practical application or amount to significantly more than the abstract idea identified above. Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Response to Amendments/Arguments 
35 U.S.C. 101
Applicant's arguments, see pages 21-26, filed 05/18/2022 with respect to the rejection(s) of claims 1, 22-25, 27, and 29-36 under 35 U.S.C. 101 have been fully considered but are not persuasive.
First, Applicant compares amended claim 29 with example 42 of the 2019 revised subject matter eligibility guidance. Examiner respectfully notes that it appears applicant inadvertently referenced example 42 instead of example 40. Examiner notes that Example 40 relates to an “Adaptive Monitoring of Network Traffic Data” and both the claim language itself and the background information provided describe a process of collecting additional traffic data only when at least one of delay, packet loss of jitter in previously collected traffic data exceeds a threshold. The method in example 40 provides a specific improvement over prior systems by avoiding excess traffic volume on the network and hinderance of network performance. 
In comparing claim 29 to example 40, Applicant argues: 
Specifically, the method of Claim 29 reduces ad traffic volume. For example, a computer system executing the method of Claim 29 can reduce advertisement traffic volume - and/or limit required computational power- by: initially loading a default advertisement into an advertisement slot rendered outside of a viewing window of a display of a computing device accessed by a user; accessing engagement data for the user interacting with a first advertisement - loaded within a first advertisement slot (e.g., above the second advertisement slot within the webpage) - rendered within the viewing window; and only selecting a second advertisement to replace the default advertisement in the second advertisement slot if the predicted viewability (e.g., represented by the viewability score) exceeds a threshold viewability before the second advertisement slot is visible to the user within the viewing window (remarks page 25).

In this example, the computer system can therefore minimize ad traffic by only enabling replacement of the default advertisement with a different (e.g., more targeted) advertisement if the predicted viewability exceeds the threshold viewability prior to the second advertisement slot moving into the viewing window (e.g., visible to the user) (remarks page 25).

Examiner respectfully finds this argument unpersuasive. Specifically, Examiner notes that unlike claim 1 and the associated background in Example 40, neither claim 29 nor Applicant’s specification discusses a reduction in network/ad traffic volume. Moreover it is not clear that performing the steps of the method would even necessarily result in a reduction of ad traffic volume. Specifically, Examiner notes that preloading a second advertising slot with a default advertisement and then replacing the default advertisement if a threshold is met would actually create more advertisement traffic than simply leaving the advertising slot empty unless/until a threshold is met. Determining whether ad traffic volume is decreased necessarily depends on what previous method you are comparing to. By way of example, a claim directed to delivering advertisements only on even numbered days of the month when a prior method delivered advertisements every day of the week would necessarily decrease ad traffic volume. However, such an invention would not be an improvement to the technical field of online advertising – the decrease in ad traffic volume would simply be a result of implementing the abstract idea in particular technological environment. Similarly, here, any decrease in advertisement traffic resulting from implementing a viewability score threshold in Applicant’s claim 29 is not a disclosed effect or improvement in the specification and is not, by itself, sufficient to integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. 
Second, Applicant argues: 
Further, in the preceding example, the computer system can execute steps of Claim 29 in (near) real-time across a population of (local) user computing devices - such as across hundreds and/ or thousands of user computing devices simultaneously - accessed by a population of users. Therefore, by both reducing ad traffic during initial loading of ad content within the advertisement slots - such as by loading a default advertisement in the second advertisement slot rather than listing the second advertisement slot for selection of an advertisement tailored to the user - and while the user interacts with the first advertisement and/ or the webpage - such as by only listing the second advertisement slot for selection of a replacement advertisement (i.e., the second advertisement) if the predicted viewability exceeds the threshold viewability - the computer system can significantly reduce ad traffic (e.g., within an ad platform) and/or transfer of ad content by implementing steps of the method across the population of computing devices (remarks pages 25-26).

	Examiner respectfully finds this argument unpersuasive. Specifically, Examiner notes that Claim 29 does not require that the steps are performed in near-real time. Additionally, Claim 29 recites a method in which a single default advertisement is potentially replaced by a second advertisement on a single user device. Claim 29 does not even recite a plurality of computing devices, yet alone hundreds and/or thousands. Moreover, Examiner respectfully notes that the argument that the computer system solves the technical issue of selecting advertisements for placement in “near real-time” was put before the PTAB and found to be unpersuasive (see pages 11 and 12 of the PTAB decision in Appeal 2021-005526, dated 3/16/2022, holding “[t]he Appellant relies upon several features that are not recited in claim 1: ‘in near real-time’ . . . Moreover, what the Appellant calls ‘the technical issue of selecting advertisements for placement in advertising slots’ (id.), notwithstanding the unclaimed features, repeats the subject matter reciting the Examiner's identified judicial exception . . . Therefore, the Appellant does not persuasively argue that claim 1 stands rejected erroneously, under the inquiries of Step 2A, Prong Two.”). 

35 U.S.C. 103
Applicant's arguments, see pages 27-28, filed 5/18/2022, with respect to the rejection(s) of claims 1, 22-25, 27, and 29-36 under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore the rejections have been withdrawn.  Specifically, Examiner notes that while varied in scope, the amended limitations added to claims 1, 29, and 43 overcome the combination of Anand, Catlin, and Ronquillo as previously applied to dependent claims 27 and 28. See pages 30-32 of the PTAB decision in Appeal 2021-005526, dated 3/16/2022, for additional detail. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent Number 10095669 (“Karppanen”) [col. 5, lines 8-13] discloses “scrolling-related prediction statistics, such as how likely an area of the content is to become visible for that specific virtual instance within a given period of time.” 
US Patent Application Publication Number 20180088744 (“Lin”) paragraph [0056] discloses “if a user of a device has scrolled device at a speed that results in an advertisement being determined as likely present in a viewable display area of the browser, advertisement slots in the viewable display area may be rendered and displayed automatically, while advertisement slots outside of the viewable display area may not be rendered.” 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAN J WOODWORTH, II whose telephone number is (571)272-6904. The examiner can normally be reached Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar, can be reached on 571-270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALLAN J WOODWORTH, II/Examiner, Art Unit 3622     

/ILANA L SPAR/Supervisory Patent Examiner, Art Unit 3622